Citation Nr: 1516123	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Seth A. Director, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to March 1998.

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for service connection for a back disorder requires remand for further development.  First, during his hearing, the Veteran testified he received private treatment regarding his back from Dr. Gall from approximately 2000 until 2013 and from Dr. Givens since approximately 2013.  The medical records from these private physicians are not included in the claims file, but would be highly relevant to the issue on appeal.  Accordingly, remand to obtain these records is required.

Additionally, because there is a current diagnosis of a back disorder and some suggestion of a nexus to active service in the August 2014 letter from Dr. Gall, the Board finds a VA examination is required regarding this issue.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Accordingly, a VA examination should also be provided upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the proper authorization from the Veteran, obtain the below private treatment records.  Any negative response should be fully documented in the claims folder.

a)  Obtain all available records from Dr. Gall in Green Brook, New Jersey, especially records relating to the Veteran's back disorder between 2000 and 2013

b)  Obtain all available records from Dr. Givens in New Jersey, especially records relating to the Veteran's back disorder since 2013.

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his current back disorder.  The examiner should be provided with the complete claims file, including any newly received private treatment records, and a complete rationale should be provided for any opinion expressed.

a)  Does the Veteran have a current chronic back disorder?  Specifically identify each disorder.

b)  For each identified back disorder, is it as likely as not (50 percent or greater) that the Veteran's currently-diagnosed back disorder began during, or was otherwise caused by, his active duty service?
In answering this question, the examiner should specifically address the Veteran's denial of experiencing recurrent back pain on his October 1997 Report of Medical History, as well as the August 2014 letter from Dr. Gall.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




